Citation Nr: 0513049	
Decision Date: 05/13/05    Archive Date: 05/25/05

DOCKET NO.  95-37 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a low back disorder 
involving lumbosacral strain, degenerative joint disease, and 
degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from March 1968 to December 
1969.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
Chicago, Illinois and Cleveland, Ohio.  In a June 1994 rating 
decision, the Chicago RO determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a low back disorder.  The case was 
subsequently transferred to the Cleveland RO, which 
determined in an October 1998 rating decision that new and 
material evidence had not been submitted to reopen a claim 
for service connection for hidradenitis of the groin and both 
axillae.

In a November 1999 decision, the Board reopened the veteran's 
claim for service connection for a low back disorder and 
remanded the case to the RO for additional development.  The 
Board remanded the case again in October 2003 to obtain 
additional medical evidence.  That development has been 
accomplished, and the case is once again before the Board for 
review.

The November 1999 Board decision also remanded the case with 
instructions that the RO issue a Statement of the Case (SOC) 
concerning the issue of whether new and material evidence has 
been submitted to reopen a claim for service connection for 
hidradenitis of the groin and both axillae.  The RO issued an 
SOC in December 1999 addressing that issue.  However, the 
veteran failed to perfect his appeal by submitting a 
substantive appeal within 60 days of the issuance of the SOC.  
Therefore, that issue is not before the Board at this time.  
38 C.F.R. § 20.200, 20.202 (2004). 

The Board also notes that an unappealed November 2000 rating 
decision denied service connection for curvature of the 
spine.  Since this issue has not been appealed, the Board 
need not consider it when adjudicating the claim for service 
connection for low back disorder involving a lumbosacral 
strain, degenerative joint disease, and degenerative disc 
disease.

Finally, the Board notes that the veteran has submitted 
numerous statements which have been received at the Board 
since the case was returned to the Board by the Appeals 
Management Center (AMC), some of which contain attachments 
which are duplicative of evidence already considered by the 
RO.  The Board notes further that these statements are 
essentially duplicative of statements already considered by 
the RO and, while they have been considered in the Board 
adjudication of this matter, the Board finds no further 
additional action warranted as to this evidence at this time.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service medical records show that he was 
seen on two occasions in 1968 for low back pain.

3.  A VA examiner reviewed the claims file and determined 
that it was more likely than not that the veteran's 
lumbosacral strain had its onset in service. 

4.  The veteran's degenerative joint disease and degenerative 
disc disease of the lumbar spine were first identified in the 
1980's following a work-related injury, and no competent 
medical evidence indicates that it was incurred in or 
aggravated by service. 


CONCLUSIONS OF LAW

1.  The veteran's lumbosacral strain was incurred in service.  
38 U.S.C.A. §§ 1110 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.303 (2004).

2.  A low back disorder involving degenerative joint disease 
and degenerative disc disease was not incurred in or 
aggravated by service, nor may arthritis be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a low back 
disorder involving a lumbosacral strain, degenerative joint 
disease, and degenerative disc disease.  In the interest of 
clarity, the Board will initially discuss whether this issue 
has been properly developed for appellate purposes.  The 
Board will then address the issue on appeal, providing 
relevant VA law and regulations, the relevant facts, and an 
analysis of its decision.

I.  Veterans Claims Assistance Act

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, the VA is required to 
notify a claimant of the evidence and information necessary 
to substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence, and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

The veteran in this case was informed of the evidence needed 
to substantiate his claim.  In particular, a November 1999 
Board decision reopened the veteran's claim for service 
connection for a low back disorder and remanded the case back 
to the RO for additional development.  Since then, a 
supplemental statement of the case issued in January 2000 as 
well as various letters by the RO have notified the veteran 
of the applicable regulations and the reasons and bases for 
the denial of his claim.  In these documents, as well as 
letters from the RO dated in December 1999, March 2001, 
October 2001, and March 2002, the veteran has also been 
notified of the enactment of the VCAA and of information and 
evidence necessary to substantiate his claim.  The RO 
informed the veteran which evidence, if any, should be 
obtained by him and which evidence, if any, VA would attempt 
to obtain on his behalf.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); 38 U.S.C.A. § 5103.  Although the 
veteran was not provided notice of the VCAA prior to the 
initial RO adjudication of his claim, as required by the 
recent decision of the United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  

In Pelegrini, the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

In this case, although the notice letters do not specifically 
contain the "fourth element," the Board finds the veteran 
was otherwise fully notified of the need to submit any 
evidence pertaining to his claim through the documents 
described above.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Since each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  Here, the 
Board notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all medical records identified by the veteran and 
his representative.  Pursuant to the Board's remand, 
moreover, the veteran was afforded a VA examination to 
determine the likelihood that his disability involving the 
lumbar spine is related to service.  Accordingly, the Board 
finds that no further action is necessary to meet the 
requirements of the VCAA. 


II.  Merits of the Claim

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  

In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred in or aggravated during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

Service connection can also be established when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such a condition.  Such evidence must 
be medical unless it relates to a condition as to which lay 
observation is competent.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(a).  If the chronicity provision is not applicable, a 
claim may still be established if the condition observed 
during service or any applicable presumption period still 
exists, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

The veteran claims that he suffers from a low back disorder 
as a result of service.  In his initial claim filed in July 
1980, the veteran alleged that he injured his back when he 
was hit by a truck in Vietnam.  He now alleges that he 
injured his back during basic training while carrying another 
man on his back for approximately 300 yards.  

The veteran's service medical records include a September 
1965 pre-induction examination and a March 1968 induction 
examination, neither of which show any pertinent low back 
abnormalities.  However, service medical records indicate 
that on July 10, 1968, the veteran complained of low back 
pain.  It was noted that there was no history of a back 
injury, and that no abnormalities of the spine were shown on 
clinical evaluation.  The veteran was given medication.  

On July 30, 1968, the veteran returned with a complaint of 
back trouble.  The examiner noted that all testing was 
without difficulty whatsoever.  More medication was 
prescribed.  On the veteran's December 1969 separation 
medical history, he indicated a positive response to the 
question of whether he had back trouble of any kind; however, 
the examiner indicated that the veteran's positive responses 
to the relevant questions were of no medical significance.  
Of particular relevance, a December 1969 separation 
examination report was entirely negative for abnormality 
involving the lower back.  

Shortly after the veteran left service, he was hospitalized 
by VA from December 1969 to February 1970 after fracturing 
his right femur in a motor vehicle accident.  Again, however, 
no low back problem was identified.  

The veteran was examined by VA in June 1980, at which time he 
reported a two week history of low back pain since falling 
down.  He also stated that he worked hard at his job which 
involved loading sides of beef in and out of trucks.  X-rays 
of the lumbosacral spine were unremarkable.  The diagnosis 
was low back strain.  When seen on the following month, the 
veteran reported that he injured his back one month prior 
while loading a truck at work.  The diagnosis was muscle 
strain.  

The record, which includes fourteen volumes, contains 
extensive treatment records for low back problems from 
various private and VA health care providers.  Most of these 
records indicate that the veteran's current low back disorder 
resulted from his 1980 work-related injury.  Of particular 
relevance, the Board considered medical records from Gamble 
Brothers & Archer Clinic, dated in August 1980; Delta Medical 
Center, dated from October 1980 to January 1981; A.S., M.D., 
dated from October 1980 to February 1981; B.P., M.D., dated 
in February 1981; the Maxwell Clinic, dated in September 
1984; J.M., M.D., dated in March 1986 and March 1990; as well 
as medical records associated with the veteran's July 1984 
claim for Vocational Rehabilitation benefits.  The Board 
emphasizes that nearly all of these records contain medical 
opinions which clearly attribute the veteran's low back 
disorder to his 1980 work-related injury.  The Board also 
notes that a May 1981 VA examination report includes a 
medical opinion which attributes the veteran's low back 
strain to obesity and mild residual leg length discrepancy 
from his prior fracture of the right femur, which the Board 
notes is a nonservice-connected disability. 

The veteran submitted a sworn deposition from A.S., M.D., 
apparently in connection with a workers' compensation claim.  
Dr. A.S. testified that he last treated the veteran for back 
pain in October 1980 following a work-related injury due to 
heavy lifting.  More recently, a June 1997 Social Security 
Administration (SSA) decision reflects that the veteran was 
receiving SSA benefits for a left knee total arthroplasty and 
related shrapnel injuries, with no mention of the veteran's 
back.  

The Board considered other medical evidence pertaining to the 
veteran's low back disorder, including treatment records from 
the Hull Brothers Clinic, dated in August 1983; the 
University of Mississippi Medical Center, dated in April 
1984; the University Hospital in Jackson Mississippi, dated 
in May 1984; L.F., III, M.D., dated in December 1986; D.B., 
M.D., dated in August 1998.  The Board also reviewed VA 
outpatient treatment records dated from 1992 to 2003, as well 
as VA examination reports dated in February 1985, December 
1988, and June 1998.  These records show that the veteran has 
a low back disorder involving a lumbosacral strain, 
degenerative joint disease, and degenerative disc disease.  
However, none of these records includes a medical opinion 
suggesting that the veteran's low back disorder had its onset 
either in service or during the one year presumptive period 
after service.  Although several medical professionals 
recorded the veteran's purported history of low back pain 
dating back to service, no actual opinion concerning the 
etiology of this condition was offered.  See Leshore v. 
Brown, 8 Vet. App. 406, 409 (1995) (holding that evidence 
which is simply unenhanced information recorded by a medical 
examiner does not constitute competent medical evidence).  
Similarly, the opinions of Drs. J.E., L.F., and D. B. merely 
record the veteran's history.

In an April 2003 letter, T.M., D.O., stated that he had been 
treating the veteran for chronic low back pain.  Dr. T.M. 
noted that the veteran was originally injured in 1980 and had 
since been diagnosed with degenerative disc disease at L4-5 
and L5-S1, as well as a disc herniation at L4-5.  Dr. T.M. 
made no reference to the veteran's military service.

The veteran was afforded a VA examination in March 2004 to 
determine whether his low back disorder was related to 
service.  In reviewing the veteran's claims file, the 
examiner noted that the veteran had a back strain in service, 
and that there was a question about whether there was a 
preexisting condition, which he could not identify.  The 
examiner pointed out that the record contained no evidence of 
any degenerative disc disease until the 1980's.  It was noted 
that the veteran had had multiple injuries to his back, and 
that he now had systemic arthritis involving his entire 
spine.  Following an examination, the examiner concluded with 
a diagnosis of lumbosacral strain with degenerative arthritis 
due to degenerative disc disease of the lumbar spine.  The 
examiner concluded that, since the veteran had arthritis at 
multiple levels, it was more likely than not that the 
degenerative disc disease was a natural occurring phenomenon 
and had progressed with time.  However, the examiner 
indicated that the veteran's back strain had its onset in 
service.  Consequently, the examiner concluded that it was 
more likely than not that the veteran's back strain started 
in service, but that his arthritis had a separate etiology 
and was not related to service. 

In light of the foregoing, the Board finds that the evidence 
supports a finding that the veteran's lumbosacral strain was 
incurred in service.  The service medical records show that 
the veteran was treated for low back pain in 1968 on two 
separate occasions.  In March 2004, a VA examiner reviewed 
the claims file and examined the veteran before concluding 
that it was more likely than not that the veteran's 
lumbosacral strain had it onset in service.  The Board notes 
that this opinion appears to contradict a medical opinion 
provided in May 1981, in which a VA examiner attributed the 
veteran's low back strain to obesity and mild residual leg 
length discrepancy from his prior fracture of the right 
femur.  Therefore, the issue of whether the veteran's 
lumbosacral strain was incurred in service is in equipoise.  
Under these circumstances, the Board must find in the 
veteran's favor.  See Ashley v. Brown, 6 Vet. App. 52, 59 
(1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(under the "benefit- of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue).  Accordingly, service connection for lumbosacral 
strain is granted. 

However, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for degenerative joint disease and 
degenerative disc disease.  In this regard, degenerative 
joint disease and degenerative disc disease were not 
identified in service or during the one year presumptive 
period after service.  In fact, a low back disorder was not 
diagnosed until after 1980, over ten years after the 
veteran's separation from active duty.  The medical evidence 
also shows that this disability resulted from a work-related 
injury in June 1980.  Indeed, after reviewing the claims 
file, a VA examiner in March 2004 concluded that the 
veteran's degenerative disc disease was a progressive 
naturally occurring phenomenon that was unrelated to service.  

The Board places significant probative value on the March 
2004 opinion.  The Board notes that the opinion was provided 
following a review of the claims file and appears to meet the 
standards of fairness, as it was obtained through a process 
that presented the questions in a neutral and objective 
manner, expressing only those facts that are relevant to the 
questions posed to ensure impartiality.  See Sutton v. Brown, 
9 Vet. App. 553, 570 (1996); see also Colayong v. Brown, 12 
Vet. App. 524 (1999); Wray v. Brown, 7 Vet. App. 488, 493 
(1995) (holding that the adoption of an expert medical 
opinion may satisfy the Board's statutory requirement of an 
adequate statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
veteran's position).  Thus, the medical evidence clearly 
establishes that the veteran's degenerative joint disease and 
degenerative disc disease were not incurred in or aggravated 
by service. 

The Board has also considered the veteran's lay statements, 
including numerous written statements and testimony presented 
at seven different hearings held between April 1981and March 
1997.  The Board notes, however, that as a layperson the 
veteran is not competent to testify as to the etiology of his 
disability involving degenerative joint disease and 
degenerative disc disease.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
494-95 (1991) (laypersons are not competent to render medical 
opinions); see also 66 Fed. Reg. 45,620, 45, 630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(a)(2) (competency 
is an adjudicative determination).  Therefore, the veteran's 
lay statements are of limited probative value in this regard. 

The Board thus concludes that the evidence supports the 
veteran's claim for service connection for a lumbosacral 
strain.  However, the preponderance of the evidence is 
against his claim for service connection for degenerative 
joint disease and degenerative disc disease.  In reaching the 
latter decision, the Board has considered the doctrine of 
reasonable doubt.  However, because the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application, and the appeal is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Service connection for lumbosacral strain is granted.

Service connection for a low back disorder involving 
degenerative joint disease and degenerative disc disease is 
denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


